Citation Nr: 0708377	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-01 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of right acromioclavicular separation, 
status post surgical repair.

2.  Entitlement to an initial compensable evaluation for 
surgical scar of the right shoulder.

3.  Entitlement to an initial compensable evaluation for 
residuals of nasal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran has a verified period of active service from 
August 1980 to January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that, among other things, granted 
service connection for residuals of right acromioclavicular 
separation, evaluated as 10 percent disabling, surgical scar 
of the right shoulder, residuals of nasal fracture, and sleep 
apnea, each evaluated as noncompensable.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In June 2004, the RO increased the evaluation of the 
veteran's service-connected sleep apnea to 50 percent 
disabling.  Following this action, in a June 2004 statement, 
the veteran withdrew his pending appeal for sleep apnea.  

As the veteran has perfected an appeal as to the initial 
ratings assigned for his service-connected disabilities, the 
Board has characterized these issues in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for residuals of right acromioclavicular 
separation is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Neither the former criteria for skin disabilities, in 
effect when the veteran filed his claim, nor the revised 
criteria, which became effective August 30, 2002, are more 
favorable to the veteran's claim.

2.  The veteran's surgical scar of the right shoulder is not 
deep, does not cause limitation of motion, is not greater 
that 144 square inches, is not unstable, and is not painful 
on examination.  

3.  The veteran's residuals of nasal fracture is not 
productive of 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
evaluation for surgical scar of the right shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118; Diagnostic Codes 
7801 to 7805 (2002) and (2006).

2.  The criteria for the assignment of an initial compensable 
evaluation for residuals of nasal fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.97; Diagnostic Code 6502 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board notes that in letters dated in June 2004 and March 
2006, the RO provided the veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with 
respect to his increase rating claims, including information 
regarding disability ratings and effective dates if a claim 
is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In addition, the RO also provided the veteran with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the claims, and also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  And the veteran was 
generally invited to send information or evidence to VA that 
may support the claims.  

Here, the Board observes that in Dingess v. Nicholson, the 
Court recently held that upon receipt of an application for 
service connection, VA is required to notify a claimant of 
what information and evidence will substantiate the elements 
of the claim for service connection, including that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, 
however, the Court also declared, that "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled." Id. at 491.  As such, 
no further VCAA notice is required with respect to the 
veteran's claims for higher initial disability ratings for 
his service-connected conditions; and under the 
circumstances, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). 

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, private and VA treatment records, VA examinations in 
connection with the claims, and statements submitted by the 
veteran and his representative in support of his claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased ratings.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2006).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2006).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).
03A.

A.  Entitlement to an initial compensable evaluation for 
surgical scar of the right shoulder.

The veteran first contends that a higher evaluation for his 
surgical scar of the right shoulder is warranted.  

Here, the Board notes that, effective August 30, 2002, VA 
amended the rating schedule for evaluating skin disabilities, 
including scarring.  See 67 Fed. Reg. 49,596 (Jul. 31, 2002) 
(to be codified at 38 C.F.R. § 4.118).  Where a law or 
regulation changes during the pendency of a claim, the Board 
must first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of that change.  The Board must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
generally consider the claim pursuant to both versions during 
the course of an appeal.  VAOPGCPREC 3-2000, 65 Fed. Reg. 
33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In this case, the Diagnostic Codes that govern the evaluation 
of scars did not change materially from the codes in place 
prior to August 2002.  Diagnostic Code 7805 is identical to 
the revised code.  Diagnostic Codes 7801 and 7802, prior to 
August 2002, dealt only with scars from burns, and are 
therefore not applicable to the veteran's case.  Diagnostic 
Codes 7803 and 7804 are applicable to scars that are 
superficial, poorly nourished, with repeated ulceration, or 
scars that are superficial, and are tender and painful on 
objective demonstration.  

In this case, the veteran's surgical scar is evaluated as 
noncompensable under Diagnostic Code 7804.  The medical 
evidence in this case primarily consists of a February 2003 
VA examination.  This examination revealed that the veteran 
has a 10.5 cm by 1.5 cm scar on the right superior shoulder.  
The scar was noted to be nonindurated and nontender.  There 
was also no keloid formation or drainage.  The scar was noted 
to be skin colored.  The veteran was diagnosed with a scar of 
the right shoulder.  

Based on the foregoing, the Board finds that a compensable 
evaluation for the veteran's surgical scar is not warranted.  
In order to warrant a higher evaluation under Diagnostic Code 
7805, the scar must have limited the function of the 
veteran's right shoulder in some way.  There is no indication 
in the records, however, that the scar affects the function 
of the veteran's right shoulder in any way.  The veteran's 
scar could also be rated under Diagnostic Codes 7801 to 7804.  
These codes evaluate scars, other than head, face or neck, 
that are deep, or that cause limitation of motion (7801), 
that are superficial and that do not cause limitation of 
motion, if the area covered by the scar is 929 square cm or 
greater (7802), that are superficial and unstable (7803), or 
that are superficial and painful on examination (7804).  In 
this case, the VA examiner who evaluated the veteran's scar, 
found the scar to be 10.5 cm by 1.5 cm and noted that the 
scar was nonindurated, nontender, with no keloid formation or 
drainage.  A higher evaluation under these Diagnostic Codes 
is not therefore available.  

In addition, the previous Diagnostic Codes also do not 
provide a higher evaluation for the veteran's scar.  As noted 
above, the Diagnostic Codes that govern the evaluation of 
scars did not change materially from the codes in place prior 
to August 2002.  Diagnostic Code 7805 is identical to the 
revised code.  Diagnostic Codes 7801 and 7802, prior to 
August 2002, dealt only with scars from burns, and are 
therefore not applicable to the veteran's case.  Diagnostic 
Codes 7803 and 7804 are applicable to scars that are 
superficial, poorly nourished, with repeated ulceration, or 
scars that are superficial, and are tender and painful on 
objective demonstration.  In this case, there is no evidence 
of repeated ulceration in the veteran's scar and the scar has 
not been found to be painful and tender on objective 
demonstration.  A compensable evaluation for the veteran's 
right shoulder scar is not warranted.

B.	Entitlement to an initial compensable evaluation for 
residuals of
 nasal fracture.

Next, the veteran contends that his service-connected 
residuals of nasal fracture should receive a higher 
evaluation.

The veteran's residuals of nasal fracture is currently 
evaluated as noncompensable under Diagnostic Code 6502.  
Under this code, deviation of the nasal septum is evaluated 
at a maximum 10 percent if the disability is productive of 50 
percent obstruction of the nasal passage on both sides, or 
complete obstruction on one side.

The medical evidence in this case primarily consists of a 
February 2003 VA examination.  This examination revealed that 
the veteran has a history of nasal injury and experiences 
difficulty breathing from the nose, but no discharge from the 
nose.  Upon examination, the veteran was found to have a 
deviated septum, but his larynx and pharynx were indicated to 
be normal.  There was hypertrophy of the nasal turbinate, but 
no tenderness over the maxillary sinuses, and no clinical 
evidence of acute disease in the nasal sinus, larynx or 
pharynx.  There was also no palpable neck nodes, and the 
Board also notes that the examiner did not indicate blockage 
of the nasal passages of 50 percent on both sides, or 
complete obstruction on one side.  The veteran was diagnosed 
with deviation of the nasal septum.  

Based on the foregoing, the Board finds that a compensable 
evaluation for the veteran's residuals of nasal fracture is 
not warranted.  Under Diagnostic Code 6502 a higher 
evaluation must be supported by evidence of 50 percent 
obstruction of the nasal passage on both sides, or complete 
obstruction on one side.  There is no evidence of such 
blockage in this case. A higher evaluation under this 
Diagnostic Code is not therefore available.  


ORDER

An initial compensable evaluation for surgical scar of the 
right shoulder is denied.

An initial compensable evaluation for residuals of nasal 
fracture is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim for an initial evaluation in excess 
of 10 percent for residuals of right acromioclavicular 
separation, status post surgical repair, must be remanded for 
further action.

Here, the Board notes that the veteran's most recent VA 
examination for this condition is dated in February 2003.  
The veteran was diagnosed at the time with degenerative 
changes involving the acromioclavicular joint, as well as 
exostoses extending from the inferior border of the distal 
right clavicle towards the corracoid and deformity of the 
distal right clavicle.  In a statement dated in January 2007, 
the veteran's representative contends that, because the 
veteran's condition is degenerative in nature, the findings 
of the February 2003 VA examination do not reflect the 
current severity of the veteran's service-connected right 
shoulder disability.  

The Board agrees with the veteran's representative and finds 
that an updated VA examination for the veteran's right 
shoulder condition is warranted in this case.  The Board also 
notes that where a veteran alleges that his conditions has 
worsened, the matter must be remanded for the veteran to 
undergo contemporaneous and thorough VA examinations.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).  In order to 
properly evaluate the current severity of his condition, the 
Board finds that a remand for a VA examination is in order.

The veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his claim 
that have not already been associated with the veteran's 
claims file.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the VCAA, VA must obtain outstanding VA and 
private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his right shoulder since service.  
The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination in order to 
determine the nature, extent, frequency 
and severity of the veteran's right 
shoulder disability.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
conduct all indicated tests and studies, 
to include X-rays and range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  In 
rendering this opinion, the examiner 
should render an opinion regarding:

(a)   whether the veteran is right or 
left hand dominant,

(b)	whether the veteran's right shoulder 
condition is productive of favorable 
ankylosis of the scapulohumeral 
articulation (abduction is possible to 
60 degrees and the individual can 
reach his or her mouth and head), 
intermediate ankylosis (between 
favorable and unfavorable), or 
unfavorable ankylosis (abduction is 
limited to 25 degrees from the side), 

(c)	whether the veteran has limitation 
of motion of the arm at the shoulder 
level, midway between the side and 
shoulder level, or to 25 degrees from 
side,  

(d)	whether the veteran has malunion of 
the humerus with moderate deformity, 
malunion of the humerus with marked 
deformity, recurrent dislocation of 
the humerus at the scapulohumeral 
joint with infrequent episodes and 
guarding of movement only at shoulder 
level, recurrent dislocation of the 
humerus at the scapulohumeral joint 
with frequent episodes and guarding of 
all arm movements, fibrous union of 
the humerus, nonunion (false flail 
joint) of the humerus, or loss of head 
(or flail joint), 

(e)	whether the veteran has malunion of 
the clavicle or scapula or nonunion of 
the clavicle or scapula without loose 
movement, dislocation of the clavicle 
or scapula, or nonunion of the 
clavicle or scapula with loose 
movement,

(f)	whether the veteran has any pain, 
weakened movement, excess 
fatigability, and incoordination 
present in the right shoulder.  To the 
extent possible, the examiner should 
express any functional loss in terms 
of additional degrees of limited 
motion.  And the examiner should 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
        
3. After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record (and 
keeping in mind the dictates of the 
Veterans Claims Assistance Act of 2000), 
the RO should again review these claims.  
The RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.  

4.  The veteran must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


